t c memo united_states tax_court chrysler corporation k a chrysler holding corporation as successor by merger to chrysler motors corporation and its consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date james p fuller ronald b schrotenboer william f colgin kenneth b clark jennifer l fuller and laura k zeigler for petitioner nancy b herbert and john ef budde for respondent -- - memorandum opinion laro judge respondent moves the court for partial summary_judgment see rule respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively following our disposition of two other issues in this case see 116_tc_465 chrysler corp v commissioner tcmemo_2000_283 we must decide whether chrysler corporation chrysler may deduct for amounts it paid to redeem its common_stock held in the employee_stock_ownership_trust esot underlying the chrysler employee_stock_ownership_plan esop we hold it may not background our statement of the background of this case is derived mainly from the pleadings the parties’ stipulation of facts as to the instant issue the exhibits attached to that stipulation of facts the parties’ respective memoranda filed on date as to issues of fact and law in this case and the materials filed as to the instant motion we also include within our statement as they relate to the operation of the esop and esot the pertinent provisions of the chrysler corporation loan ’ rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the relevant years - guarantee act of lga publaw_96_185 93_stat_1324 codified as amended pincite u s c secs petitioner like its predecessor chrysler is an accrual_method taxpayer that manufactures and sells automobiles and trucks petitioner’s principal_place_of_business was in auburn hills michigan when its petition was filed chrysler was faced with an economic crisis in that resulted in congress’ enacting the lga on chrysler’s behalf as the house banking finance and urban affairs committee recognized in its report on the lga without federal_financial_assistance in the form of loan guarantees the chrysler corporation will soon face bankruptcy and possible liquidation with substantial consequences for the nation’s economy the federal budget the balance of payments and above all several hundred thousand individual human beings h rept pincite by way of the lga congress provided chrysler with up to dollar_figure billion in loan guaranties in return for chrysler’s satisfaction of certain conditions two of these conditions required that employees of chrysler and its subsidiaries and affiliates make at least dollar_figure million in wage and benefit concessions and that chrysler set up an employee_stock_ownership_plan meeting the requirements of both sec_401 qualified_deferred_compensation_plans and e employee_stock_ownership_plans two other q4e- conditions required that chrysler establish the esot within the rules of sec_401 and that chrysler contribute shares of its common_stock to the esot over a 4-year period from through in each of those years chrysler was required to contribute to the esot chrysler common_stock with a value of at least dollar_figure5 million during that 4-year period chrysler was required to contribute to the esot a total of at least dollar_figure million of its common_stock employee_stock_ownership_plans are tax-qualified plans which provide significant tax benefits as discussed infra and are designed to invest primarily in employer_securities congress established these plans as part of the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_880 current version pincite u s c sec d envisioning that they would function both as ‘an employee retirement benefit plan and a technique of corporate finance that would encourage ay employee ownership ’ 66_f3d_1447 6th cir quoting 965_f2d_660 8th cir quoting cong rec s16629 s16636 daily ed date statement of sen long see also s rept pincite cong rec statement of sen long s rept pincite employees generally are not taxed on income of an employee_stock_ownership_plan until it is distributed to them and they may avail themselves of - - certain rollover provisions not normally available to non-pension-plan compensation to postpone further their taxation on their distributions the principal benefit to corporate employers is that they may deduct currently their contributions to the plans the principal benefit to the plan itself is that the underlying trust is exempt from current taxation on its earnings pursuant to the lga chrysler established the esop effective date and funded the esot by issuing to it new shares of chrysler common_stock during each of the esot’s fiscal years ended date through pursuant to the terms of the esop employees could participate in the plan if they had worked for chrysler or any of its subsidiaries or affiliates for continuous months at the beginning of the plan_year and been affected by the wage and benefit concessions required by the lga chrysler established the esop to satisfy the lga’s requirement for obtaining the federal government’s loan guaranties compensate employees for wage and benefit concessions and contribute to chrysler’s financial recovery and long-term viability by enhancing employee motivation and increasing productivity chrysler contributed dollar_figure million big_number shares of its common_stock to the esot from through chrysler contributed approximately one-fourth of that dollar amount in -- - each of the years and claimed a deduction for the market_value of the contributed shares for the years in which the contributions were made the contributed shares amounted to approximately percent of chrysler’s outstanding shares at the end of and the esot held the largest single block of chrysler common_stock the esot’s trustee was a commercial bank named manufacturer’s national bank of detroit mnb and mnb’s nominee was calhoun co pursuant to the lga mnb allocated the stock contributed by chrysler to the individual accounts of the esop participants in equal amounts provided that the participant had worked hours or more during the plan_year mnb also invested any dividends received on the stock allocated to a participant's account in additional shares of chrysler common_stock the lga authorized the participants to vote the shares in their accounts mnb had to vote the stock for which no directions had been received in the same proportion as the stock as to which directions had been received the esop authorized distributions to employees only in the event of death in which case the proceeds were forwarded to the designated_beneficiary termination of employment or the esop’s termination chrysler’s board_of directors had the discretion to terminate the esop at any time after date in date while the esop was in place chrysler renegotiated its collective bargaining contracts with its employees who were members of the united automobile aerospace and agricultural implement workers of america uaw the renegotiation resulted in a contract extending through date in when the collective bargaining contracts were again renegotiated chrysler agreed as part of those contracts to terminate the esop and to allow the participants either to keep the chrysler common_stock in the esot allocated to them or to allow chrysler to redeem that stock at a per-share price equal to the applicable closing price on the new york stock exchange in date chrysler redeemed just over dollar_figure million shares of its common_stock from the esot for a total cost to chrysler of dollar_figure the esop participants who opted not to sell their stock received over million shares of chrysler common_stock from the esot on its federal_income_tax return chrysler claimed a deduction of dollar_figure associated with its redemption of its common_stock from the esot according to chrysler’s computation the deduction was less than the redemption price so as not to duplicate the tax benefits chrysler had previously received by these figures include big_number shares redeemed by chrysler attributable to employees whose employment was terminated during chrysler included the redemption price of these shares in the amount of its claimed deduction --- - way of the tax deductions claimed for the same shares when contributed to the esot the approximate dollar_figure million deduction was not taken for financial_accounting purposes for those purposes chrysler reported the redemption as a purchase of treasury_stock discussion we must decide whether chrysler may deduct the costs redemption price and related expenses which it incurred to redeem its common_stock upon termination of the esop respondent moves the court to decide this issue by way of partial summary_judgment arguing that a firmly established body of law holds that a corporation may not deduct the costs which it incurs to redeem its stock petitioner objects to respondent’s motion petitioner asserts that it may deduct its costs as personal service compensation or alternatively as a financing expense petitioner argues as to its primary assertion that material facts are still in dispute which will establish that chrysler redeemed its common_stock from the esot intending to compensate the employees for their personal services petitioner argues as to its alternative assertion that material facts are still in dispute which will establish that it redeemed its common_stock from the esot as a financing expense summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 106_tc_441 affd without published opinion 139_f3d_907 9th cir 106_tc_343 the concept of summary_judgment is specifically recognized by this court and is deeply ingrained in our procedural rules see rule a hither party may move with or without supporting affidavits for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b p_ x mkts inc v commissioner supra pincite boyd gaming corp v commissioner supra pincite in deciding whether to grant summary_judgment we must consider the factual materials and inferences drawn from them in the light most favorable to the nonmoving party boyd gaming corp v commissioner supra pincite in responding to a motion for summary_judgment the nonmoving party must do more than merely allege or deny facts it must set forth in its response specific facts showing that there is a genuine issue for trial if the nonmoving party does not so respond then a decision if appropriate may be entered against such party rule d accord 477_us_317 98_tc_518 affd 17_f3d_965 7th cir summary_judgment also -- - may be granted if the evidence submitted by the nonmoving party is merely colorable or not significantly probative 477_us_242 an accrual_method taxpayer such as chrysler may deduct an expenditure under sec_162 only if the expenditure is an expense an ordinary_expense a necessary expense incurred during the taxable_year and made to carry ona trade_or_business 403_us_345 see also 116_tc_374 a necessary expense is an expense that is appropriate or helpful to the development of the taxpayer’s business 383_us_687 290_us_111 an ordinary_expense is an expense that is normal usual or customary in the type of business involved 308_us_488 see also welch v helvering supra pincite the need for an expenditure to be ordinary serves in part to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures which if deductible at all must be amortized over the useful_life of the asset commissioner v tellier supra pincite before the passage of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the cost of redeemed stock was more often than not a capital_expenditure rather than a deductible expense 97_tc_563 at zingen--whitehouse dairy inc v commissioner 36_tc_173 whether a corporation’s redemption of its stock may constitute an ordinary and necessary business_expense under sec_162 has been considered frequently before the relevant cases generally begin their analysis with the oft--quoted principle of 372_us_39 there the supreme court held that the expense of defending a divorce suit was a nondeductible personal_expense even though the outcome of the divorce would affect the taxpayer’s holdings of income-producing property and might affect his business reputation the court explained in the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2251 congress added a new sec_162 to prohibit deductions otherwise allowable for payments paid_or_incurred to redeem corporate stock the senate_finance_committee explained in its report that the new provision denies a deduction for any amount_paid or incurred by a corporation in connection with the redemption of its stock s rept pincite vol sec_162 was redesignated sec_162 by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec b a 102_stat_3342 sec_162 applies only to payments made after date we have observed that congress made it clear that in adding what is now sec_162 it intended no inference as to the deductibility of such payments under preexisting law 103_tc_345 n 97_tc_563 citing inter alia h conf rept vol ii at ii-169 1986_3_cb_1 the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was business or personal and hence whether it is deductible or not id pincite a few years later a corporation’s right to deduct amounts paid to redeem its stock reached its zenith in 355_f2d_724 5th cir revg 40_tc_379 there the court_of_appeals for the fifth circuit permitted a corporation to deduct as an ordinary_and_necessary_expense the cost of redeeming its stock from a 50-percent_shareholder mr smith mr smith had become deeply indebted to the corporation and the corporation obtained a judgment for the amount of the debt the corporation later redeemed mr smith’s shares at a judicial sale and credited those proceeds against his debt the court_of_appeals for the fifth circuit held that the corporation could deduct the amount that it paid to redeem those shares because the redemption was essential to its survival the court explained it can scarcely be held that the payment to smith was for the acquisition of a capital_asset but rather one which would permit five star again to use assets for income production by freeing its management from unwanted fetters id pincite in reaching its holding the court made no reference to united_states v gilmore supra thereafter the supreme court applied the origin_of_the_claim_test of united_states v gilmore supra to two companion cases in which the issue was whether expenses were ordinary or capital see 397_us_580 397_us_572 both cases involved the deductibility of a corporation’s costs incurred incident to the appraisal and acquisition of dissenters’ stock the court rejected the corporations’ claims that the costs were deductible because their primary purpose did not directly involve the acquisition of stock in the woodward case the court explained that a test based upon the taxpayer’s ‘purpose’ in undertaking or defending a particular piece of litigation would encourage resort to formalisms and artificial distinctions the court rejected the primary purpose test as uncertain and difficult and directed that the issue of whether an expense is ordinary or capital be controlled by the simpler inguiry whether the origin of the claim litigated is in the process of acquisition itself woodward v commissioner supra pincite a few years after the woodward and hilton cases we applied the origin_of_the_claim_test to a corporation’s claimed deduction of amounts it paid to redeem the shares of a minority shareholder in 67_tc_585 affd without published opinion 573_f2d_1290 2d cir the corporation redeemed an employee’s stock as part of terminating his employment which was done in order to extricate the corporation from an unfavorable financial and management situation we found that the origin and nature of the redemption payment was a capital_transaction and relying upon the cases of gilmore woodward and hilton rejected the corporation’s attempt to deduct that payment we declined to accept the taxpayer’s argument that the amount_paid to the disaffected employee over and above the value of the stock he surrendered was deductible compensation we found that any compensatory aspect of the transaction was inseparable from the capital aspect--the elimination of his equity_interest we explained that there is nothing in the record to indicate that x the employee would have been paid anything had he wished to retain his shares we distinguished five star manufacturing co v commissioner supra which had allowed a deduction of redemption payments on the basis of our finding that the redemption in the harder servs inc case was not necessary to preserve the corporation the supreme court provided a further development in 485_us_212 there it held that the taxpayer could not deduct as an ordinary and necessary business_expense the loss it incurred on a disposition of a subsidiary’s stock although the stock had been acquired with the -- - purpose of preventing damage to its business reputation the court reaffirmed that the taxpayer’s motivation or business_purpose for purchasing an asset is irrelevant in determining whether the asset is a capital_asset subsegquently in 97_tc_563 we stated that we would no longer follow the court_of_appeals for the fifth circuit’s opinion in five star manufacturing co v commissioner supra in the frederick weisman co case the taxpayer’s sole supplier suddenly required the taxpayer to redeem the stock of all its shareholders other than the principal_owner the taxpayer did so and deducted the cost including the purchase_price of the redeemed stock plus the expenses the taxpayer maintained that the deduction was justified as an ordinary and necessary business_expense under sec_162 because as was the case in five star manufacturing co v commissioner supra the redemption was necessary in order to preserve the corporation’s business we declined to allow the deduction we discussed extensively in frederick weisman co our disagreement with the court_of_appeals for the fifth circuit’s opinion in five star manufacturing co v commissioner supra we stated to the extent that the fifth circuit’s five star exception apparently transmutes the purchase_price and expenses of a corporation acquiring its own stock into -- - ordinary and necessary expenses deductible under sec_162 we think it has been sapped of any remaining vitality by the supreme court’s woodward hilton hotels and arkansas best line of cases frederick weisman co v commissioner supra pincite we noted that various other courts including the court_of_appeals for the fifth circuit itself had severely limited the application of 355_f2d_724 5th cir insofar as that case had allowed a corporation to deduct an otherwise capital_expenditure if the survival of the corporate business were at stake see 648_f2d_1043 5th cir 528_f2d_917 4th cir need to show dire necessity affg 62_tc_174 498_f2d_631 5th cir five star limited to situations where a payment to purchase a capital_asset though capital in nature is necessary to the taxpayer’s survival 495_f2d_653 3d cir affg 60_tc_163 stokely-van camp inc v united_states cl_ct in frederick weisman co v commissioner supra pincite we observed even if we were to assume that 355_f2d_724 5th cir revg 40_tc_379 is still good law petitioner makes no argument or showing that the stock_redemption was indispensable to chrysler’s survival so as to invoke the exception of that case the flaw in the five star exception is that it requires the trier of fact to look to the primary purpose of the transaction in order to determine if an otherwise capital_expenditure can be treated as an ordinary and necessary business_expense under sec_162 while the fifth circuit purported to look to the nature of the transaction its ultimate focus was on the purpose or business reasons for which the stock was purchased petitioner’s argument is permeated by the same flaw that as we observed in frederick weisman co was present in the five star exception according to petitioner the origin and nature of chrysler’s costs of redeeming its common_stock arose in the context of a union demand for compensation on behalf of the employees therefore petitioner concludes the costs patently constitute an ordinary and necessary expenses of doing business deductible under sec_162 we disagree although petitioner’s argument purports to look to the nature of the redemption transaction its ultimate focus is on its purpose or business reasons for which the chrysler common_stock was redeemed as we noted in frederick weisman co v commissioner supra pincite the supreme court in woodward and hilton hotels and more recently in arkansas best corp has made it clear that this line of inquiry is inappropriate thus as our opinion in frederick weisman co v commissioner supra makes clear redemption payments such as these simply are not ordinary and necessary business_expenses deductible under sec_162 - - nor are we persuaded by petitioner’s endeavor to avoid application of the well-settled law on redemptions by characterizing the full amount of the redemption payments solely for purposes of this proceeding as the payment of personal service compensation the redemption payments at hand were not as petitioner would have it a substitute for wages those payments were triggered by the demand of chrysler’s employee shareholders that chrysler redeem its common_stock from the esot at fair_market_value that demand reguired that chrysler pay to the employee shareholders nothing more than they would have otherwise received had they sold their chrysler common_stock to an unrelated party on a public market the fact that the redemption payments were not attributable to the personal services of the employees is seen guickly from the fact that chrysler merely paid the employees for the appreciated value of their stock see also 33_fedclaims_628 decision on the taxability of distributions from the esot to nonresident_alien plan participants affd without published opinion 91_f3d_170 fed cir the employees did not although the manner in which a taxpayer reports an expenditure for financial_accounting purposes does not control its proper characterization for federal_income_tax purposes 439_us_522 see also 284_us_552 we give due regard to the fact that chrysler reported the redemption as a purchase of treasury_stock for financial_accounting purposes receive anything of value from the redemption on account of personal services that would entitle chrysler to deduct a compensation expense with respect thereto the employees have simply surrendered their chrysler stock for its value in cash nor are we persuaded by petitioner’s insistence that a proper analysis of the origin_of_the_claim_test is that presented in 688_f2d_675 9th cir affg tcmemo_1978_350 and that this analysis shows that chrysler’s costs to redeem its common_stock are deductible in the keller st dev co case the taxpayer corporation sold a brewery dissenting shareholders sued for rescission ina derivative suit after years the litigation produced a judgment part of which awarded the corporation dollar_figure this amount represented compensation_for the buyer’s use of the brewery assets and as a substitute for the products or profits that those assets would have generated following the sale in affirming a decision of this court the court_of_appeals for the ninth circuit rejected the taxpayer’s assertion that the dollar_figure was taxable as capital_gains on the sale of assets the court determined that the claim which produced the dollar_figure award originated in the sale of the brewery’s assets a capital_transaction the court then reasoned that we must next examine how the payment fits into the structure of a capital_transaction id pincite it concluded that the award - - was analogous either to interest_paid to a seller to compensate for delay in payment of a purchase_price or to rent paid for the temporary use of income producing property id because the payment of either interest or rent would have been taxable as ordinary_income the court_of_appeals for the ninth circuit held that the dollar_figure award was taxable to the corporation as ordinary_income the case of keller st dev co v commissioner supra is of no help to petitioner as discussed above the redemption payments at hand were not a substitute for wages those payments resulted from the demand of chrysler’s employee shareholders that chrysler redeem its common_stock from the esot at fair_market_value that demand required that chrysler pay to the employee shareholders nothing more than they would have otherwise received had they sold their chrysler common_stock to an unrelated party on a public market we also held in 97_tc_563 that sec_311 precluded the deduction of amounts paid to redeem stock sec_311 provides sec_311 general_rule -- except as provided in subsection b no gain_or_loss shall be recognized to a corporation on the distribution with respect to its stock of --- its stock or rights to acquire its stock or --- - property ' in frederick weisman co v commissioner supra pincite we observed that in two prior opinions we stated that such stock redemptions for cash come squarely within the terms of sec_311 harder servs inc v commissioner supra t c proskauer v commissioner supra t c memo here the stock was redeemed from petitioner’s shareholders in their capacity as shareholders and hence sec_311 comes into operation id ’ the meanings of the terms property and redemption are set forth in sec_317 which provides sec_317 other definitions a property -- for purposes of this part the term property means money securities and any other_property except that such term does not include stock in the corporation making the distribution or rights to acquire such stock b redemption of stock for purposes of this part stock shall be treated as redeemed by a corporation if the corporation acquires its stock from a shareholder in exchange for property whether or not the stock so acquired is cancelled retired or held as treasury_stock ’ we have also held in other cases that sec_311 bars the deduction of amounts paid to redeem stock e g 37_tc_23 revd on other grounds 307_f2d_745 7th cir accord stokely-van camp inc v united_states cl_ct affd 974_f2d_1319 fed cir compare 495_f2d_653 3d cir affg 60_tc_163 where the court_of_appeals for the third circuit found it unnecessary to decide that issue the applicability of sec_311 was not argued in five star manufacturing co v continued -- - our holding in frederick weisman co v commissioner supra is dispositive here because chrysler redeemed its common_stock from the employees through the esop in their capacity as shareholders sec_311 denies chrysler the opportunity to recognize either gain_or_loss on the transaction petitioner contends that chrysler’s redemption of its stock falls within a specific exception to the application of sec_311 we disagree that exception which was in effect for the subject years was set forth in sec_1 e income_tax regs to read as follows sec_311 is limited to distributions which are made by reason of the corporation-stockholder relationship sec_311 does not apply to transactions between a corporation and a shareholder in his capacity as debtor creditor employee or vendee where the fact that such debtor creditor employee or vendee is a shareholder is incidental to the transaction thus if the corporation receives its own stock as consideration upon the sale of property by it or in satisfaction of indebtedness to it the gain_or_loss resulting is to be computed in the same manner as though the payment had been made in any other_property continued commissioner 40_tc_379 n because the parties there apparently agreed that the corporation acquired its stock from its shareholder in his capacity as a debtor of the corporation former sec_1 income_tax regs was redesignated as relating to prior_law and was removed from the code_of_federal_regulations pursuant to t d 1993_1_cb_242 see also notice_92_12 1992_1_cb_500 - - that exception has no applicability to the instant case when chrysler redeemed its common_stock from the esot the selling shareholders were not acting as debtors creditors employees or vendees chrysler redeemed the stock from those shareholders in their capacities as shareholders who wished to dispose_of their stock for its current value they sold their stock most of which had been acquired over a period of years at prices which had been determined by trading on the new york stock exchange this is classically a capital_transaction and it involved only those sellers of stock who choose to engage in the redemption the employees who did not choose to sell their stock received no part of the amounts chrysler now seeks to deduct as compensation although they had forgone the same pay raises as those who chose to sell their stock in addition other employees who had not worked for chrysler long enough when the esop was in effect were left out of the redemption altogether the fact that the uaw negotiated the sale of the common_stock does not change the origin and nature of the costs chrysler paid for the redemption the provisions of the lga placed the uaw perhaps anomalously in the role of representative of the largest single block of shareholders in chrysler the fact remains that although these sellers of chrysler common_stock were also employees of chrysler they received the cash chrysler now seeks to deduct in their capacities as owners and sellers of -- - corporate stock their status as shareholders was not incidental to the transaction it was essential accordingly the exception to application of sec_311 provided in former sec_1 e income_tax regs does not apply ’ finally petitioner maintains that summary_judgment is inappropriate in this case according to petitioner a determination of the origin and nature of a claim is ordinarily an intensively factual matter and the parties still dispute many relevant facts we disagree with petitioner’s assertion that the subject issue is not ripe for summary_judgment after reviewing the materials filed by both parties we find that there is no genuine issue as to any of the material facts that we have set forth supra in the background section only disputes over facts that might affect the outcome of the suit under the governing law will properly preclude the entry of summary_judgment factual disputes that are irrelevant or unnecessary will not be counted anderson v liberty lobby inc u s pincite here in resisting summary_judgment petitioner has proffered the we also find without merit petitioner’s similar argument that the cost of redeeming the common_stock is deductible as an expense of securing the lga guaranty this contention is misguided both as to the facts and the law the undisputed facts show that although the government required chrysler to establish the esop it did not require the redemption which gave rise to the claimed deduction moreover even if a redemption had been required as a condition of the loan guaranty such a requirement would not affect the origin and nature of the redemption as a capital_expenditure - - affidavit of an executive indicating that petitioner is ready to present additional evidence about the creation existence and termination of the esop although this demonstration might provide more specificity as to the details concerning the esop in our estimation these additional facts would be irrelevant to a determination whether chrysler could deduct amounts it paid to redeem its stock from the esot the uncontested facts reveal to our satisfaction that the origin and nature of the claim that gave rise to the claimed deduction was inherently capital chrysler’s employee-shareholders demanded payment at market prices for their chrysler common_stock as we have held well-established case law as well as the provisions of sec_311 preclude the deduction of the amounts which chrysler paid to satisfy that claim rach argument of the parties has been considered and we have rejected those arguments not discussed herein as meritless accordingly an appropriate order will be issued
